internal_revenue_service number release date index number ------------------- ------------- ----------------------- ---------------------------- ------------------ ------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number -------------------- refer reply to cc ita b03 plr-127827-11 date october taxpayer ---------------------- taxpayer ---------------------- parent ------------------------------------------- corporation ---------------------------- business a ---------------------------------------- state ------------- year ------- year ------- year ------- year ------- accounting firm ------------------- accounting firm -------------------- dollar_figurex --------------- dollar_figurey ----------------- dollar_figurez ----------------- dear -------------- plr-127827-11 this responds to a letter dated date which requests an extension of time under sec_301_9100-1 and -3 of the procedure and administration regulations for taxpayer to make consent_dividend elections pursuant to sec_565 of the internal_revenue_code facts taxpayer is a state limited_liability_company and is solely owned by parent parent is engaged in business a parent organized taxpayer to hold manage protect and defend intellectual properties relating to business a taxpayer licenses to parent and other affiliates as well as third party entities the right to use such intellectual properties for which it collects royalties in year corporation the sole owner of parent hired accounting firm to advise it with respect to tax matters accounting firm advised parent that taxpayer may be a personal_holding_company after analysis parent’s auditor accounting firm concluded that taxpayer would be a personal_holding_company and would have personal_holding_company_income for the tax_year sec_1 and in the amounts of dollar_figurex dollar_figurey and dollar_figurez respectively law and analysis sec_565 provides that if any person owns consent_stock as defined in sec_565 f in a corporation on the last day of the taxable_year of such corporation and such person agrees in a consent filed with the return of such corporation in accordance with the regulations to treat as a dividend the amount specified in such consent the amount so specified shall except as provided in sec_565 constitute a consent_dividend for purposes of sec_561 relating to the deduction for dividends_paid sec_1_565-1 of the income_tax regulations provides that the dividends_paid deduction as defined in sec_561 includes the consent dividends for the taxable_year a consent_dividend is a hypothetical distribution as distinguished from an actual distribution made by certain corporations to any person who owns consent_stock on the last day of the taxable_year of such corporation and who agrees to treat the hypothetical distribution as an actual dividend subject_to specified limitations by filing a consent at the time and in the manner specified in sec_1_565-1 sec_1_565-1 provides that a consent may be filed not later than the due_date of the corporation’s income_tax return for the taxable_year for which the dividends_paid deduction is claimed under revrul_78_296 1978_2_cb_183 the due_date for purposes of sec_1_565-1 includes the extended due_date of a return filed pursuant to an extension of the time to file sec_301_9100-3 of the procedure and administration regulations generally provides extensions of time for making regulatory elections for this purpose plr-127827-11 b defines the term regulatory election to include an election whose deadline is prescribed by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in paragraph e of this section to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayerb i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election the affidavits presented show that taxpayer acted reasonably and in good_faith having requested relief before the failure to make the election was discovered by the service under ' b a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer-- i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under ' at the time the taxpayer requests relief taking into account sec_1_6664-2 of the income_tax regulations and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief taxpayer has represented that it is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under ' at the time taxpayer requests relief and was not informed in all material respects of the required plr-127827-11 election and its related tax consequences but chose not to file the election furthermore taxpayer has represented that it is not using hindsight in requesting relief and that specific facts have not changed since the original deadline that made the election advantageous to taxpayer sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under these criteria the interests of the government are not prejudiced in this case accordingly the consent of the commissioner is hereby granted for an extension of time to file the forms necessary to make the sec_565 consent_dividend election for the taxable_year sec_1 and this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the returns schedules and forms filed in connection with making the election under sec_565 when such forms are filed we enclose a copy of the letter for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-127827-11 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely christopher f kane branch chief branch income_tax accounting
